Citation Nr: 1721308	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1957 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case to the RO in June 2015 and June 2016 for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence is at least in equipoise as to whether he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is service-connected for prostate cancer, evaluated as 40 percent disabling; degenerative discogenic disease (DDD), status post lumbar laminectomy, as 20 percent disabling; right lower extremity radiculopathy with calf atrophy, secondary to DDD, rated at 20 percent; tinnitus, as 10 percent disabling; and chronic maxillary sinusitis, duodenal ulcer, pilonidal cyst status post incision and drainage, diabetes mellitus, bilateral hearing loss, and erectile dysfunction secondary to prostate cancer, all rated as non-compensable.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16 throughout the pendency of the claim.

After consideration, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected prostate cancer, as well as his back disorder with right lower extremity radiculopathy and tinnitus, has rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period on appeal.  Although the Veteran obtained a college degree in business management in 1998, upon retiring from the military, he worked as a window installer for 25 years and as a window installer contractor for Lowe's until 2008.  His specialties during service were as an aircraft maintenance mechanic and flight engineer.  The work the Veteran has done for the majority of his life has been physically active. 

In a statement submitted in August 2010 with his application for increased compensation based on unemployability, the Veteran stated he was examined by VA upon his retirement from service in 1980, and was service connected for degenerative discogenic disease (DDD) L4-5, L5-S1, which was caused by an airplane crash in November 1967.  He also stated, and the record confirms, he had a laminectomy in 1979, and now suffers from atrophy in the right calf, as well as radiculopathy.  Additionally, the Veteran stated after service he worked as a contract window installer for various companies in Tampa, Florida until 2004 when his symptoms were so severe, he was no longer able to perform his work.  The Veteran asserted he worked as a part-time window installer for Lowe's until 2008 when his back pain and leg weakness prevented him from performing his duties at all.  Importantly, the Veteran stated he is now unable to sit or stand in a fixed position for more than five minutes due to back and sciatic nerve pain.  He further stated he needs to constantly reposition himself to alleviate the pain, which he treats with Aleve.  Additionally, the Veteran reported his diagnosis of prostate cancer in September 2008, as well as the treatment he underwent to eradicate it.  However, he noted the treatment left him with urinary evacuation problems.  In this regard, he stated he has "an immediate urge to urinate and must get to a bathroom right away."  The Veteran is competent to report events and symptoms he experienced, and the Board finds his reports credible and probative as they are supported by the evidence of record.  

In October 2013, a private physician examined the Veteran and completed a disability benefits questionnaire for back conditions.  The Veteran presented severely limited range of motion as well as pain in motion.  Additionally, the physician noted the Veteran was not able to perform repetitive-use testing due to complete spondylosis of the thoracolumbar spine.  The physician noted the spine was stiff and did not move.  The physician concluded the Veteran had functional loss of the spine due to weakened movement; excess fatigability; pain on movement; deformity; instability of abation; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing .  The Veteran also presented an abnormal gait, as well as atrophy in the right calf.  The private physician also noted the Veteran experienced incapacitating episodes lasting less than one week due to his DDD.  The physician opined the Veteran's back conditions rendered him unable to work.  

When the Veteran's claim was first before the Board in June 2015, it was remanded for new VA examinations.  The Board explained the VA examiner who performed the examination in September 2011 did not review the claims file, provided an inadequate opinion which failed to fully address the impact of the Veteran's service-connected disabilities, and failed to address inconsistencies in the examination report.  As such, the Board finds the September 2011 examination not probative. 

Likewise, in June 2016, the Board remanded the case for new VA examinations reasoning the standard which the examiner used to support the opinions was erroneous.  

The Veteran was again afforded VA examinations for all of his service-connected disabilities, as well as a general examination in September 2016.  The VA examiner provided functional impact statements for each of the disabilities, and also proffered two additional opinions on the Veteran's employability in sedentary work as well as in physically intensive work.  As the Veteran specifically claimed he is unable to work due to his back pain, lower extremity radiculopathy, and prostate cancer, including the erectile dysfunction secondary to the cancer, the Board finds the medical opinions addressing those disabilities as well as the general employability opinions to be most relevant to the Veteran's claim.  

First, the Board notes the examiner reviewed the Veteran's c-file, and noted the information pertinent to the Veteran's disabilities.  Of relevance are a medical impression from August 2010 which notes the presence of DDD and stenosis at multiple levels, and a progress note from May 2012 which indicates the Veteran observed blood in his semen and experienced slight urine leakage in the prior two months. 

Then, regarding the Veteran's back disability, the examiner opined "activities involving heavy lifting, involving forward flexion of lower spine, involving climbing stairs," are difficult due to the service-connected lower spine condition.  The examiner continued stating service-connected status post lumbar laminectomy with degenerative discogenic disease with right lower extremity radiculopathy with calf atrophy resulted in "mild functional limitation."  The examiner concluded that "based on this condition alone, Veteran is capable of functioning in sedentary and light physical activities but not in heavy physical activities, in an occupational environment if he so chooses, because these impairments do impact heavy physical activities, but not light physical/sedentary activities based on Veteran's report of usual and current activities."  The Board notes the examiner failed to address the Veteran's contention of not being able to sit or stand in a fixed position for more than five minutes due to the pain in his back and right leg. 

Likewise, after completing the examination for prostate cancer, the examiner found no functional limitation based on that disability alone because the condition "does not impact any sedentary or physical activities."  The examiner used the same rationale to support his finding of no functional limitation based on erectile dysfunction alone.  The Board notes, however, the examiner did not address the Veteran's reports of continued urinary problems as a result of the cancer treatment. 

Regarding physically active work, the examiner opined "only service-connected status post lumbar laminectomy with degenerative discogenic disease L4-5, L5-S1, with right lower extremity radiculopathy with calf atrophy, is sufficient to preclude his obtaining and retaining any form of substantially gainful employment involving heavy physical functioning in an occupational environment, if he so chooses."  The examiner stated the reason for her opinion was "the limitation caused by this service-connected condition on his ability to climb stairs or ladders, ability to perform activities in forward flexed position of lower spine and on his ability to carry heavy objects."  In her opinion regarding sedentary work, the examiner concluded none of the Veteran's service-connected disabilities, taken cumulatively and in conjunction with his education and occupational experience, are sufficient "to preclude his obtaining and retaining any form of substantially gainful (including sedentary/ physical employment) if he so chooses, because none of these SC conditions have an impact on his sedentary or physical activities, based on his report of his usual and current activities, and based on lack of effects on his activities level by these conditions."  The Veteran also underwent a social and industrial survey, as per the Board's remand directives.  After detailing the Veteran's medical and social history, the interviewer concluded the Veteran was unable to work due to his back injury. 

Initially, the Board notes the above-noted opinions failed to fully address the Veteran's reported symptoms.  Specifically, none of the medical opinions addressed the Veteran's reports of not being able to sit or stand for more than 5 minutes due to his back and leg pain, and of experiencing urinary problems including the sudden and urgent need to urinate.  The Board finds these reports particularly probative as they are supported by the record.  The October 2013 private examination noted the Veteran's spine condition interfered with his ability to sit or stand.  Likewise, medical records noted in the September 2016 examination report reveal a history of urinary problems, which included blood in the Veteran's semen upon ejaculation, as well as mild urinary leakage.  Additionally, the medical opinions did not address the type of sedentary work the Veteran would be expected to obtain given his work history of over 25 years as a window installer, and despite having obtained a college degree but never using it.  Given the Veteran's probative statements and the negative medical opinions, the Board finds the evidence of record is in equipoise and, thus, resolves all doubt in the Veteran's benefit.  

The Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.




ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


